          Case 2:18-cv-02366-GMS Document 16 Filed 10/18/18 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
11   Craig R. Brittain, et al.,                       No. CV-18-02366-PHX-GMS
12                  Plaintiffs,                       ORDER
13   v.
14   Doug Ducey, et al.,
15                  Defendants.
16
17            The Ninth Circuit Court of Appeals has referred the case to this Court for the
18   limited purpose of determining whether in forma pauperis status should continue for the
19   appeal or whether the appeal is frivolous or taken in bad faith (Doc. 15). For the reasons
20   discussed in this Court’s Orders (Docs. 7, 9, 11), the Court determines that the appeal is
21   frivolous and is not taken in good faith and that in forma pauperis status should be
22   revoked.
23            IT IS THEREFORE ORDERED:
24            (1)   The docket shall reflect that the Court certifies, pursuant to 28 U.S.C.
25   § 1915(a)(3) and Federal Rules of Appellate Procedure 24(a)(3)(A), that any appeal of
26   this decision is not taken in good faith and in forma pauperis status is revoked.
27   ///
28   ///
      Case 2:18-cv-02366-GMS Document 16 Filed 10/18/18 Page 2 of 2



 1         (2)    The Clerk of Court must forward a copy of this Order to the Ninth Circuit
 2   Court of Appeals.
 3         Dated this 18th day of October, 2018.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
